DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do use/not use the word “means,” but are nonetheless/thus are being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “memory storage device”, “interface unit”, “memory module”, and “control circuit unit”, in claims 1-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim limitation “memory storage device”, “interface unit”, “memory module”, and “control circuit unit” have been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “device”, “unit”, “module”, and “circuit unit” coupled with functional language “configured to read”, “configured to scan”, and “configured to adjust” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The functions are deemed non-specialized functions.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim(s) 9-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification did not show a corresponding structure that describes “device”, “unit”, “module”, and “circuit unit” for the 35 U.S.C. 112(f) limitation.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For claims 1, 9, and 17: 
Step 2A prong 1:
The claims are considered an exception because they recite concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) and/or using pen and paper, and they do not necessarily require generic or any computer components to be completed. The claims actually recite computer components connected and interfacing with each other that perform the operations/steps, however that does not change the fact that the operations/steps can still be performed in the mind only, and that the computer components are not necessary. The operations of read, update, scan, and adjust falls under observation, evaluation, judgement. 

Step 2A prong 2: (i)The recited additional elements do not integrate the judicial exception into a practical application because they are generic computer in network components that appear in any computer network (memory storage device, rewritable non-volatile memory, host system, host interface, memory interface, memory management circuit, memory control unit, etc.) do not add a meaningful limitation to the abstract idea as they amount to simply implementing the abstract idea utilizing the computer and network; (ii) Also, the object of the observing and evaluating in claim1, is a physical unit which could be anything including paper; (iii) the  above operations are not sufficiently complex and/or laborious that would mandate the use of a computing components.

Step 2B: The claims do not recite additional well-understood, routine, conventional activities previously known to the industry that can be evaluated using MPEP 2106.05(d) and Berkheimer Memo.

For claims 2-8, 10-16, and 18-24: the claims recite the additional operations of “determining”, “copying”, and “recording”, which can also be performed in the mind or using pen and paper (see above, arguments for Step 2A prong 1), do not add additional components or complexity (beyond the above, specified in arguments for Step 2A prong 2) and do not recite additional well-understood, routine, conventional activities (see above, arguments for Step 2B).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The terms “device”, “unit”, “module”, and “circuit unit” are not defined in the specification. It is suggested that these terms be deleted from the claims. For example, amend to “rewritable non-volatile memory 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-8, 10-16, and 18-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 2-3 and 5-7, the term “the step” lacks sufficient antecedent basis in the claim.
For claims 10-11, 13-15, 18-19, and 21-23, the term “the operation” lacks sufficient antecedent basis in the claim.
Dependent claims inherit rejections.

Allowable Subject Matter
Claims 2-4, 6-8, 10-12, 14-16, 18-20, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 and 35 USC § 101 rejections are overcome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 9, 13, 17, and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Singidi (US 2019/0130983 A1), in view of Kim (US 2017/0075593 A1).
For claim 1, 
Singidi teaches a memory management method, applied to a memory storage device, and comprising: reading a physical unit and updating a read count of the physical unit (see paragraph [0060], figure 4, and other locations; view block 400 as said memory storage device, which is physical); scanning the physical unit if the updated read count is not less than a read count threshold (see [0060] and other locations: view exceed as said not less than); and [].
Singidi does not explicitly teach “adjusting the read count threshold according to the read count and a read error bit”
However, Kim teaches adjusting the read count threshold according to the read count and a read error bit (see [0054], [0069], [0004], and other locations: ECC (includes error bits), is continuously used)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singidi to include “adjusting … error bit”, as taught by Kim, because each one of Singidi and Kim teach read disturb effects therefore they are analogous arts and because it would improve the accuracy of the measuring of said effects (see [0054], [0069], and other locations).

For claim 5, 
The combination of Singidi and Kim teaches the limitations of claim 1 for the reasons above.
Kim further teaches the step of reading the physical unit and updating the read count of the physical unit further comprise: acquiring the read error bit of the physical unit (see locations pointed to above: included in ECC).

For claims 9 and 13, 
The claims recite essentially similar limitations as claims 1 and 5 respectively. Claims 9 and 13 are a memory storage device, comprising: a connection interface unit, configured to be coupled to a host system; a rewritable non-volatile memory module; and a memory control circuit unit, coupled to the connection interface unit and the rewritable non-volatile memory module (see figures 1, 10 and other location).


For claims 17 and 21, 
The claims recite essentially similar limitations as claims 1 and 5 respectively. Claims 17 and 21 are a memory control circuit unit, configured to control a memory storage device comprising a rewritable non-volatile memory module, the memory control circuit unit comprising: a host interface, configured to be coupled to a host system; a memory interface, configured to be coupled to the rewritable non-volatile memory module; and a memory management circuit, coupled to the host interface and the memory interface (see figures 1, 10 and other location).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114